           Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NEED IT NOW DELIVERS, LLC,

                        Plaintiff,                  Case No. 18-cv-12011

          -against-

EFM USA LLC d/b/a NEED-NOW,                         COMPLAINT

                        Defendant.


          Plaintiff Need It Now Delivers, LLC (“NIND”), for its Complaint against defendant EFM

USA LLC d/b/a Need-Now (“Defendant”), alleges as follows:

                      NATURE OF THE ACTION AND RELIEF SOUGHT

          1.     All of the claims herein arise out of and are based on Defendant’s willful

infringement of NIND’s trademark rights, of which Defendant is well aware but has chosen to

ignore.

          2.     NIND owns the federally registered trademarks “NEED IT NOW” and “NEED IT

NOW DELIVERS!” (collectively the “Need It Now Trademark”) under which it offers delivery

and courier services for personal and business packages by land and air.

          3.     Defendant has knowingly and intentionally infringed on NIND’s Need It Now

Trademark in offering its own delivery and courier services under the trademark “Need-Now”.

Indeed, Defendant promotes itself as providing “any goods or services minutes delivery” through

the use of “independent couriers at your service” under the infringing trademark Need-Now, all

in violation of federal, state and common law. Defendant has failed to cease its infringement of

NIND’s trademark even after receiving multiple cease-and-desist letters from NIND’s counsel.
         Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 2 of 21



       4.     Defendant’s unlawful conduct has caused and will continue to cause serious and

irreparable harm to NIND. As already recognized by the United States Patent and Trademark

Office’s (“USPTO”) examiner, consumers clearly are likely to be confused as to a perceived

affiliation, connection, association, sponsorship, endorsement, approval or permission received

from NIND that does not exist. Defendant’s conduct is likely to dilute the distinctive and

source-identifying quality of NIND’s trademark and to damage, erode and diminish the

economic value of NIND’s trademark, which NIND alone has the right to commercially exploit.

       5.     NIND therefore seeks injunctive and monetary relief against Defendant’s acts of

federal trademark infringement, unfair competition, false designation of origin, fraudulent

procurement and trademark dilution in violation of the Lanham Act, 15 U.S.C. § 1051 et seq.;

cancellation of Defendant’s purported registration of an infringing trademark pursuant to 15

U.S.C. § 1064, 1119 and 1120; related acts of deceptive business practices and trademark

dilution and infringement under New York law, including New York General Business Law §§

133, 349, 360-L; and common law trademark infringement and unfair competition.

                                       THE PARTIES

       6.     Plaintiff NIND is a limited liability company organized and existing under the

laws of the State of Delaware with a principal place of business at 37-18 57th Street, Woodside,

New York 11377.

       7.     Upon information and belief, Defendant is a limited liability company organized

and existing under the laws of the State of California, having a principal address and place of

business at 9595 Wilshire Boulevard, Suite 502, Beverly Hills, California 90212, and doing

business under the trade name “Need-Now.”




                                               2
           Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 3 of 21



                                JURISDICTION AND VENUE

       8.      This Court has jurisdiction under the Lanham Act, 15 U.S.C. §§ 1051 et seq.;

under the Judicial Code, 28 U.S.C. §§ 1331, 1338(a) and (b) and 1367(a); under New York

General Business Law §§ 133, 349 and 360; and the common law of the State of New York.

       9.      Upon information and belief, this Court has personal jurisdiction over Defendant

because, among other things, Defendant contracts to supply goods or services in the State of

New York, routinely conducts business in New York, purposefully avails itself of the laws of the

State of New York by undertaking commercial activity in New York, and derives revenue from

New York.

       10.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and (c).

                            FACTS COMMON TO ALL CLAIMS

I.     Need It Now Delivers!

      A.       NIND’s Brand, Services, and Asserted Trademark Rights

       11.     Since as early as August 1993, NIND (and its predecessor in interest) has

continuously provided delivery and courier services for its customers’ personal and business

packages under the brand name “Need It Now” and since November 2016 under the brand name

“Need It Now Delivers!”.

       12.     Since that time, NIND has continuously used the name Need It Now and has

grown to become a well-known name in the courier, delivery and logistics industry, with

facilities located throughout the country (including New York), trusted by thousands of

companies and individual consumers to provide industry-leading logistics and delivery solutions.

NIND markets its capabilities to use state-of-the-art tracking software to its customers and,

among other things, specializes in so-called last-mile, white glove and specialty delivery services




                                                 3
         Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 4 of 21



to consumers. The Need It Now name is prominently displayed on the company’s websites and

mobile phone application (“App”), in advertising and marketing materials, and at trade and other

industry shows and conventions.

       13.     NIND offers a variety of delivery and logistics services that customers may

schedule through NIND’s websites (e.g., www.needitnowcourier.com; www.nindelivers.com),

App, and/or telephone ordering service. For example, NIND offers “rush couriers” and “on

demand” delivery services whereby customers may deliver their packages through NIND’s

network of fast, dependable walkers and on-demand delivery vans. Relatedly, NIND offers “last

mile home delivery” services to provide customers a quick shipping option to ensure reliable

delivery of personal packages, letters and consumer goods.

       14.     NIND further offers pre-scheduled routed delivery whereby customers may

schedule in advance delivery times and dates for their personal or business packages. NIND also

offers air freight services to ensure timely same day international delivery of packages to its

expansive collection of commercial, industrial, and retail clients.

       15.     For its retail clients, NIND also offers warehousing options along with supply-

chain shipping solutions to keep its clients’ shelves stocked and ready for the ultimate sale to a

consumer.

       16.     By allowing customers to order by its smartphone App, websites, or traditional

telephone call, NIND’s customers can get a price quote at any time and schedule pickup and

delivery times with only a few clicks from a smartphone or computer for items ranging from

envelopes to pallets, baked goods to large consumer or commercial items. NIND also offers its

customers the ability to track packages and provides electronic proof of pickup and delivery.




                                                 4
         Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 5 of 21



       17.     NIND is the owner of the federal trademark registration for the trademark “NEED

IT NOW” (Registration No. 2444430 (the “’430 Mark”)), registered with the USPTO on April

17, 2001, based on an application filed on April 14, 2000. This registration covers the following

services in international class 39 (transportation and storage): Delivery and courier services,

namely, pick-up, packaging, transportation and delivery of personal and business packages

freight and cargo by land and air. The date of first use is identified as August 1, 1993, and the

date of first use in commerce is identified as August 1, 1993. The ’430 Mark has attained the

status of incontestability pursuant to 15 U.S.C. § 1065.

       18.     NIND is also the owner of the federal trademark registration for the trademark

“NEED IT NOW DELIVERS!” (Registration No. 5429341 (the “’341 Mark”, and collectively

with the ’430 Mark, the “Need It Now Trademark”)) registered at the USPTO on March 20,

2018, based on an application filed on December 1, 2016. This registration covers the following

services in international class 39: Courier services; Delivery of Goods; Delivery of goods by

land and air; Delivery of messages by courier; Document delivery by non-electronic means; Pick

up, delivery and storage of personal property; Transport and delivery of goods. The date of first

use is identified as November 1, 2016, and the date of first use in commerce is identified as

November 1, 2016.

       19.     By virtue of using the ’430 Mark in commerce since 1993 and the ’341 Mark

since 2016, NIND has established, and is the owner of, common law trademark rights for the

word marks “Need It Now” and “Need It Now Delivers!”. NIND has also established and now

owns common law trademark rights as a result of its use of the marks nationwide, including

within New York.




                                                 5
         Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 6 of 21



II.    Defendant’s Unauthorized Activities Nationwide and in New York

       20.     Upon information and belief, Defendant offers delivery and courier services to its

customers in interstate commerce that are either directly competitive with, or closely related to

those delivery and courier services offered by NIND.

       21.     Like NIND, Defendant maintains a website (www.need-now.com) and App

through which it purports to provide “independent couriers at your service.” According to

Defendant’s own website, its network of couriers can deliver “any good or services minutes

delivery” and promotes that “Need-Now allows customers to get what they need instantly.”

Defendant allows its customers to “follow [their] delivery on the map and chat with [their]

courier” and the ability to “chat with your courier at any time and track your order on the map.”

       22.     Upon information and belief, Defendant contracts with merchants in the State of

New York, and more specifically New York City, to promote such merchants’ goods and

services for sale and delivery to consumers located in New York using, among other things,

Defendant’s smartphone App and websites.

       23.      Importantly, upon information and belief, Defendant’s agreements with New

York merchants obligate Defendant to “connect the Merchant to the couriers or delivery services

companies of its choice in order to allow customers to be delivered. [Defendant has] the sole

right to determine the delivery fee and other particulars of the Delivery Services, including

available hours and delivery area.”

       24.     Upon information and belief, Defendant customizes its App to each individual

New York consumer to account for the exact location in which the App is being used. Indeed,

when New York consumers download and access Defendant’s smartphone App, the App

requires the consumer to enable geography tagging in order to determine the goods and services




                                                6
            Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 7 of 21



that Defendant’s network of local couriers or delivery services companies can offer to the

consumer.

       25.      Accordingly, Defendant advertises directly to New York consumers that it can

provide local “independent couriers at your service” to ensure quick delivery of goods and

services.

       26.      Upon information and belief, in return for providing New York merchants with

delivery and logistics services, Defendant earns a 10% delivery commission on revenues

generated from the merchants’ sales through Defendant’s App. In addition, Defendant takes a

15% marketing commission for advertising the local merchants’ goods and services to be

delivered through Defendant’s network of couriers and logistics providers.

       27.      Accordingly, Defendant’s unlawful and repeated use of the name “Need-Now”

has illegally infringed on the Need It Now Trademark in offering the Defendant’s delivery and

courier services to its clients on Defendant’s website, smartphone App, and in promotional

materials and advertising.

       28.      Defendant has repeatedly used the Need-Now name and illegally infringed on

NIND’s Need It Now Trademark to characterize, identify, describe and market the aforesaid

delivery and courier services and has continued to do so notwithstanding NIND’s demands that it

cease this conduct.

       29.      Indeed, Defendant is not related to or affiliated with NIND in any way and has not

sought or received a license or authorization from NIND for any purpose whatsoever, including

the acts described herein, nor has Defendant been granted a license or authorization from NIND

to use NIND’s Need It Now Trademark.




                                                7
          Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 8 of 21



        30.     To the contrary, upon information and belief, Defendant has improperly obtained

from the USPTO a trademark registration for use of the service mark “NEEDNOW”. 1

        31.     On or about December 29, 2016, Defendant filed with the USPTO application

number 87284722 seeking to register the word mark “NEEDNOW” as a trademark.

        32.     On or about April 2, 2017, the trademark examining attorney (“Examiner”)

initially refused registration, explaining that “[r]egistration of the applied-for mark is refused

because of a likelihood of confusion with the mark in U.S. Registration No. 2444430”, i.e.,

NIND’s ’430 Mark.

        33.     The Examiner further determined a likelihood of confusion between Defendant’s

proposed trademark and NIND’s existing trademarks, in pertinent part, as follows:

        [I]t is foreseeable that customers of [Defendant] might encounter the [NIND’s]
        respective services and mark in the marketplace given similar channels of trade
        within which the identified goods/services travel and/or are found. Specifically, it
        is likely that [Defendant’s] computer software for providing information on
        available same-day transportation and delivery services in the nature of courier
        services and [NIND’s] delivery and courier services, namely, pick-up, packaging,
        transportation and delivery of personal and business packages freight and cargo
        by land an air will be marketed, advertised and ultimately sold or offered in the
        same or similar fashions . . . Confusion as to source of origin or sponsorship is
        extremely likely if the applicant’s proposed mark is allowed to register.

        34.     The Examiner’s findings are unsurprising given the striking competitiveness of

the parties’ services as revealed in a simple comparison of services as advertised on the websites

of NIND and Defendant:




1
  While Defendant filed for the trademark “NEEDNOW” without a hyphen, it apparently uses the mark Need-Now,
in commerce, with a hyphen.


                                                     8
         Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 9 of 21



    Service                                 Plaintiff                               Defendant
                                             NIND                                   Need-Now
 Website(s)       www.needitnowcouriers.com www.nindelivers.com                www.need-now.com
 Rush             Typical rush service is            Need it Now can           Any goods or services
 Delivery         completed in one hour.             locally deliver your      minutes delivery.
                                                     packages with our fast,
                                                     dependable walkers
                                                     and on demand.
 Courier          Our messenger service is           Local or nationwide       Easy, convenient, fast
 Network          recognized as fast and             courier services are      and smart.
                  dependable. Typical rush           offered and our trained   Neighbors, local
                  messenger services is              courier service           merchants and
                  handled by dedicated courier specialists are available       independent couriers
                  and delivered as soon as           to determine which        at your service.
                  possible.                          delivery options fit
                                                     your time-critical
                                                     needs.
 Mobile           With the click of a button or Order by Phone, APP            Anything you need at
 Capabilities     a tap on a touch pad, you can or Online. You can             your fingertips.
                  do nearly anything that used schedule a pickup from
                  to require a trip to a store, a    wherever you are. Get
                  walk across the building or        a price quote and
                  picking up a phone.                delivery time with a
                                                     few clicks.
 Tracking         With the instantaneous             Our couriers are fully    Chat with your
                  tracking of final mile             equipped with tracking    courier at any time
                  delivery, you do not have to       software that allows      and track your order
                  play a guessing game about         you to follow your        on the map.
                  whether your parcel arrived        delivery from inception
                  on time.                           to delivery point.


       35.      In response to this non-final rejection, Defendant did nothing for over 6 months,

resulting in the USPTO’s issuance of a Notice of Abandonment.

       36.      In November 2017, Defendant then petitioned the USPTO to revive its trademark

application and, although its business remained unchanged, proposed to amend the trademark

identification to delete references to delivery and courier services in favor of identifying its

purported mark with “computer application software for mobile devices, namely software for

obtaining on demand and immediate purchase of goods and services.                Both providers and



                                                  9
        Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 10 of 21



receivers of such goods and services must use the mobile application for the purchase, sale, and

receipt of the goods and services offered through the application.”

       37.     This is a distinction without a difference as the revised list of services are still

directly competitive with NIND’s services offered under its Need It Now Trademark because,

among other reasons, NIND’s customers may arrange for delivery and courier services online;

both services market, advertise and provide courier and delivery services of the same type,

fulfilling the same function; and both businesses promote the same fast, same-day and trackable

delivery services. Clearly, the use of virtually the same tradename for virtually the same services

are likely, in fact, surely, to cause confusion among the consumers of such services.

       38.     What is more, Defendant both in its original application and in responding to the

USPTO’s rejection of its application, misrepresented the nature of its business. In doing so,

Defendant deliberately and intentionally made material omissions in its applications to the

USPTO.       Indeed, in responding to the USPTO’s rejection of its application, Defendant

misrepresented the nature of its business as that of only a “computer application software” in an

effort to avoid the obvious and blatant similarities between the competitive delivery services

offered by NIND and Defendant. In doing so, Defendant deliberately and intentionally made

material misrepresentations and/or omissions in its application to the USPTO to overcome the

Examiner’s prior objection based on the existence of the Need It Now Trademark.

       39.     Upon information and belief, following receipt of the Defendant’s amendment to

its application, the Examiner withdrew the citation of NIND’s Need It Now Trademark

ultimately allowing Defendant’s application to proceed owing to Defendant’s material

misrepresentations and/or omissions of fact concerning the true nature of Defendant’s services,

including its failure to disclose the substantial similarities between the delivery services




                                                10
         Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 11 of 21



marketed and offered to the consumer by both NIND and Defendant. Had the Examiner been

made aware of the actual similarities between the businesses of NIND and Defendant, the

USPTO would have again refused Defendant’s application on the same well-founded grounds of

its initial rejection.

        40.      On March 30 and July 18, 2018, NIND’s counsel sent cease-and-desist letters to

Defendant and its counsel, however, Defendant has failed to cease infringing on the Need It Now

Trademarks.

        41.      To the contrary, on October 2, 2018, while in possession of two separate cease

and desist letters, Defendant falsely filed with the USPTO a Statement of Use with respect to the

“NEEDNOW” mark and certified as follows:

        To the best of the signatory’s knowledge and belief, no other persons . . . have the
        right to use the mark in commerce, either in the identical form or in such near
        resemblance as to be likely when used on or in connection with the
        goods/services/collective membership organization of such other persons, to
        cause confusion or mistake, or to deceive.

        To the best of the signatory’s knowledge, information, and belief, formed after an
        inquiry reasonable under the circumstances, the allegations and other factual
        contentions made above have evidentiary support.

        The signatory being warned that willful false statements and the like are
        punishable by fine or imprisonment . . . and that such willful false statements and
        the like may jeopardize the validity of the application or submission or any
        registration resulting therefrom, declares that all statements made of his/her own
        knowledge are true and all statements made on information and belief are
        believed to be true.

        42.      As a result, Defendant obtained its registration by means of false and misleading

representations to the USPTO.

        43.      Defendant’s infringement of NIND’s trademark unlawfully wrests from NIND

control over its reputation and, upon information and belief, is unjustly enriching Defendant.




                                                11
         Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 12 of 21



         44.   Defendant’s unauthorized acts as described herein have caused and will continue

to cause irreparable damage to NIND and its business and goodwill unless restrained by this

Court.

         45.   Upon information and belief, and as demonstrated by the facts and circumstances

alleged above, Defendant has intentionally and willfully violated NIND’s trademark rights.

                                          COUNT I

                       (Trademark Infringement under Section 32(1) of
                            the Lanham Act (15 U.S.C. § 1114(1))

         46.   NIND repeats and incorporates herein by reference each of the foregoing

allegations.

         47.   Defendant’s infringement of NIND’s Need It Now Trademark by using

“NEEDNOW” and/or “Need-Now” constitutes knowing, deliberate and willful infringement of

NIND’s ’430 Mark and ’341 Mark, all under Section 32(1) of the Lanham Act, 15 U.S.C. §

1114(1).

         48.   Defendant’s infringement of NIND’s Need It Now Trademark is likely to cause

confusion, cause mistake and/or deceive as to the affiliation, connection or association between

Defendant and NIND, and/or as to NIND’s sponsorship or approval of Defendant’s goods,

services and/or commercial activities.

         49.   Defendant’s infringement of NIND’s Need It Now Trademark has caused, and

unless enjoined, will continue to cause substantial and irreparable injury to NIND for which

NIND’s has no adequate remedy at law, including at least substantial and irreparable injury to

the goodwill and reputation for quality associated with the Need It Now Trademark.

         50.   Upon information and belief, Defendant’s aforesaid conduct has been undertaken

knowingly, willfully and in bad faith.



                                              12
        Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 13 of 21



       51.     As a result of Defendant’s infringement, NIND is entitled to injunctive relief,

cancellation of the Defendant’s purported “NEEDNOW” trademark, and is also entitled to

recover Defendant’s profits, NIND’s non-duplicative actual damages, enhanced profits and

damages, and costs and reasonable attorneys’ fees under 15 U.S.C. §§ 1114, 1116 and 1117.

                                          COUNT II

                   (Unfair Competition and False Designation of Origin
                under Section 43(a) of the Lanham Act (15 U.S.C. § 1125(a))

       52.     NIND repeats and incorporates herein by reference each of the foregoing

allegations.

       53.     Defendant’s infringement of NIND’s Need It Now Trademark by using

“NEEDNOW” and/or “Need-Now” constitutes a false designation of origin under Section 43(a)

of the Lanham Act, 15 U.S.C. § 1125(a).

       54.     Defendant’s infringement of NIND’s Need It Now Trademark is likely to cause

confusion, cause mistake and/or deceive as to the affiliation, connection or association between

Defendant and NIND, and/or as to NIND’s sponsorship or approval of Defendant’s goods,

services and/or commercial activities.

       55.     Defendant’s infringement of NIND’s Need It Now Trademark has caused, and

unless enjoined, will continue to cause substantial and irreparable injury to NIND for which

NIND has no adequate remedy at law, including at least substantial and irreparable injury to the

goodwill and reputation for quality associated with the Need It Now Trademark.

       56.     Upon information and belief, Defendant’s aforesaid conduct has been undertaken

knowingly, willfully and in bad faith.

       57.     As a result of Defendant’s infringement, NIND is entitled to injunctive relief and

is also entitled to recover Defendant’s profits, NIND’s non-duplicative actual damages, enhanced



                                               13
        Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 14 of 21



profits and damages, and costs and reasonable attorneys’ fees under 15 U.S.C. §§ 1125(a), 1116,

and 1117.

                                          COUNT III

                        (Trademark Dilution under Section 43(a)(1) of
                          the Lanham Act (15 U.S.C. § 1125(a)(1)))

       58.     NIND repeats and incorporates herein by reference each of the foregoing

allegations.

       59.     As a result of NIND’s popular delivery and courier service, NIND’s Need It Now

Trademark has gained distinctiveness and is entitled to protection against dilution by blurring or

tarnishment.

       60.     Defendant’s infringement of NIND’s Need It Now Trademark by using

“NEEDNOW” and/or “Need-Now” constitutes dilution of NIND’s Need It Now Trademark

under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(a)(1).

       61.     Defendant’s infringement of NIND’s Need It Now Trademark is likely to dilute

the trademark at least by eroding the public’s identification of the trademark with NIND and by

lessening the capacity of the trademark to identify and distinguish NIND’s goods and/or services.

       62.     Upon information and belief, Defendant’s aforesaid conduct has been undertaken

knowingly, willfully and in bad faith.

       63.     As a result of Defendant’s dilution of NIND’s Need It Now Trademark, NIND is

entitled to injunctive relief and is also entitled to recover Defendant’s profits, NIND’s non-

duplicative actual damages, enhanced profits and damages, and costs and reasonable attorneys’

fees under 15 U.S.C. §§ 1125(a)(1), 1116 and 1117.




                                               14
        Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 15 of 21



                                           COUNT IV

                 (Cancellation of Defendant’s Trademark Registration for
      False and Fraudulent Procurement Thereof (15 U.S.C. § 1064(3), 1119 and 1120)

       64.     NIND repeats and incorporates herein by reference each of the foregoing

allegations.

       65.     As described above, Defendant knowingly made false, material representations to

the USPTO concerning the substantial overlap and similarity between its business and that of

NIND. Moreover, after receiving two separate cease and desist letters from NIND with respect

to its infringement upon NIND’s mark, Defendant filed a sworn certification with the USPTO

falsely claiming that no other person had the right to use its purported mark either in identical

form or in such near resemblance as to be likely to cause confusion or mistake, or to deceive.

       66.     Defendant intended to induce the Examiner to rely upon Defendant’s

misrepresentations and omissions of material facts so that the Examiner would not reject its

trademark application.

       67.     Upon information and belief, the Examiner reasonably relied upon Defendant’s

failure to disclose these material facts. Had the Examiner been made fully aware of these facts,

he would have known that its concerns about confusion were sound and legitimate and would

have refused the application.

       68.     Defendants’ misrepresentations as to the nature of its services to circumvent the

overlap and similarities between the businesses of Defendant and NIND was carried out

deliberately and with fraudulent intent.

       69.     Accordingly, Defendant’s registration is neither valid nor protectable and so

should be cancelled immediately under 15 U.S.C. §§ 1064(3), 1119.




                                               15
        Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 16 of 21



       70.      As a result of Defendant’s procurement of registration of a mark in the USPTO by

a false or fraudulent declaration or representation, NIND is entitled to damages arising from

Defendant’s resulting infringement of the NIND’s Need It Now Trademark.

                                           COUNT V

               (Common Law Trademark Infringement and Unfair Competition)

       71.      NIND repeats and incorporates herein by reference each of the foregoing

allegations.

       72.      Defendant’s use of NIND’s Need It Now Trademark constitutes common law

trademark infringement and unfair competition with NIND under the common law of the State of

New York.

       73.      Defendant’s infringement of NIND’s Need It Now Trademark is likely to cause

confusion, cause mistake and/or deceive as to the affiliation, connection or association between

Defendant and NIND, and/or as to NIND’s sponsorship or approval of Defendant’s goods,

services and/or commercial activities.

       74.      Defendant’s infringement of NIND’s Need It Now Trademark has caused, and

unless enjoined, will continue to cause substantial and irreparable injury to NIND for which

NIND has no adequate remedy at law, including at least substantial and irreparable injury to the

goodwill and reputation for quality associated with the Need It Now Trademark.

       75.      Upon information and belief, Defendant’s aforesaid conduct has been undertaken

knowingly, willfully, and in bad faith.

       76.      As a result of Defendant’s conduct, NIND is entitled to injunctive relief and is

also entitled to recover Defendant’s profits, NIND’s non-duplicative actual damages, punitive

damages, and costs and reasonable attorneys’ fees.




                                               16
        Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 17 of 21



                                            COUNT VI

                        (Unlawful Deceptive Acts and Practices under
                           New York General Business Law § 349)

       77.     NIND repeats and incorporates herein by reference each of the foregoing

allegations.

       78.     Defendant’s use of the “NEEDNOW” and/or “Need-Now” mark constitutes a

violation of Section 349 of the New York General Business Law.

       79.     Defendant’s infringement of NIND’s Need It Now Trademark is likely to cause

confusion, cause mistake and/or deceive as to the affiliation, connection or association between

Defendant and NIND, and/or as to NIND’s sponsorship or approval of Defendant’s goods,

services and/or commercial activities.

       80.     Defendant’s use of the “NEEDNOW” and/or “Need-Now” mark has caused, and

unless enjoined, will continue to cause substantial and irreparable injury to NIND for which

NIND has no adequate remedy at law, including at least substantial and irreparable injury to the

goodwill and reputation for quality associated with NIND’s Need It Now Trademark.

       81.     Upon information and belief, Defendant’s aforesaid conduct has been undertaken

knowingly, willfully and in bad faith.

       82.     As a result of Defendant’s conduct, NIND is entitled to injunctive relief and is

also entitled to recover actual damages, enhanced damages, punitive damages, treble damages

and costs and reasonable attorneys’ fees.




                                               17
        Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 18 of 21



                                          COUNT VII

                       (Use of Name or Address with Intent to Deceive
                        under New York General Business Law § 133)

       83.     NIND repeats and incorporates herein by reference each of the foregoing

allegations.

       84.     Defendant’s use of the “NEEDNOW” and/or “Need-Now” mark constitutes a

violation Section 133 of the New York General Business Law.

       85.     Defendant’s use of the “NEEDNOW” and/or “Need-Now” mark is likely to cause

confusion, cause mistake and/or deceive as to the affiliation, connection or association between

Defendant and NIND, and/or as to NIND’s sponsorship or approval of Defendant’s goods,

services and/or commercial activities.

       86.     Defendant’s infringement of NIND’s Need It Now Trademark has caused, and

unless enjoined, will continue to cause substantial and irreparable injury to NIND for which

NIND has no adequate remedy at law, including at least substantial and irreparable injury to the

goodwill and reputation for quality associated with the Need It Now Trademark.

       87.     Upon information and belief, Defendant’s aforesaid conduct has been undertaken

knowingly, willfully and in bad faith.

       88.     As a result of Defendant’s conduct, NIND is entitled to injunctive relief enjoining

Defendant’s conduct described above.

                                         COUNT VIII

                 (Dilution under New York General Business Law § 360-L)

       89.     NIND repeats and incorporates herein by reference each of the foregoing

allegations.




                                               18
        Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 19 of 21



       90.     Defendant’s use of the “NEEDNOW” and/or “Need-Now” mark constitutes a

violation of Section 360-L of the New York General Business Law.

       91.     Defendant’s use of the “NEEDNOW” and/or “Need-Now” mark is likely to dilute

the trademark at least by eroding the public’s identification of the trademark with NIND and by

lessening the capacity of the trademark to identify and distinguish NIND’s goods and/or services.

       92.     Defendant’s use of the “NEEDNOW” and/or “Need-Now” mark has caused, and

unless enjoined, will continue to cause substantial and irreparable injury to NIND for which

NIND has no adequate remedy at law, including at least substantial and irreparable injury to the

goodwill and reputation for quality associated with NIND’s Need It Trademark.

       93.     Upon information and belief, Defendant’s aforesaid conduct has been undertaken

knowingly, willfully and in bad faith.

       94.     As a result of Defendant’s conduct, NIND is entitled to injunctive relief enjoining

Defendant’s conduct described above.

                                         RELIEF SOUGHT

       WHEREFORE, NIND respectfully prays for judgment against Defendant as follows:

       1.      Judgment that Defendant has:

               a.     Willfully infringed NIND’s ’430 Mark and ’341 Mark in violation of §

                      1114 of Title 15 in the United States Code;

               b.     Willfully engaged in unfair competition and/or used false designations of

                      origin in violation of § 1125(a) of Title 15 in the United States Code;

               c.     Willfully diluted NIND’s ’430 Mark and ’341 Mark in violation of §

                      1125(a)(1) of Title 15 in the United States Code;




                                               19
            Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 20 of 21



                 d.     Willfully and fraudulently procured its trademark registration in violation

                        of §§ 1064 and 1120 of Title 15 in the United States Code;

                 e.     Willfully infringed NIND’s Need It Now Trademark and engaged in

                        unfair competition in violation of the common law of New York;

                 f.     Willfully committed deceptive acts in violation of Section 349 of the New

                        York General Business Law;

                 g.     Willfully committed acts with the intent to deceive or mislead in violation

                        of Section 133 of the New York General Business Law; and

                 h.     Willfully diluted NIND’s Need It Now Trademark in violation of Section

                        360 of the New York General Business Law.

        2.       An injunction prohibiting Defendant and each of its agents, employees, servants,

attorneys, successors and assigns, and all other parties in privity or acting in concert therewith

from continuing infringement, false designation of origin, unfair competition, and/or dilution of

NIND’s Need It Now Trademark, including at least from selling, offering to sell, distributing or

advertising goods and/or services using the “NEEDNOW” and/or “Need-Now” mark, any

formative thereof, or any mark that is confusingly similar thereto;

        3.       An order directing the destruction of all advertising materials related to goods

and/or services marketed using the “NEEDNOW” and/or “Need-Now” mark, including on the

internet;

        4.       An order that the federal trademark registration issuing from Defendant’s

application Serial No. 87284722 be cancelled in accordance with 15 U.S.C. §§ 1064(3), 1119;

        5.       An award of Defendant’s non-duplicative profits, NIND’s actual damages,

enhanced profits and damages, punitive damages, and costs and reasonable attorneys’ fees for




                                                 20
        Case 1:18-cv-12011-GHW Document 1 Filed 12/19/18 Page 21 of 21



Defendant’s trademark infringements and dilution, and acts of unfair competition and unfair

business practices;

       6.       An award of the reasonable costs and expenses, including reasonable attorney’s

fees pursuant to 15 U.S.C. § 1117 or other applicable authority, pre-Judgment and post-Judgment

interest; and

       7.       Such other and further relief as this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff Need It Now Delivers, LLC hereby demands a jury trial in this action.


Dated: New York, New York                     BARTON LLP
       December 19, 2018


                                              By:        /s/ Alan T. Gallanty
                                                         Alan T. Gallanty
                                                         Michael C. Ward

                                              711 Third Avenue, 14th Floor
                                              New York, New York 10017
                                              (T) (212) 687-6262
                                              (F) (212) 687-3667
                                              agallanty@bartonesq.com
                                              mward@bartonesq.com

                                              Attorneys for Plaintiff
                                              Need It Now Delivers, LLC




                                                 21
